Citation Nr: 0922943	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-09 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1963 to October 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio, denying the Veteran's claim of entitlement 
to service connection for a back disorder.  

This claim was previously remanded by the Board in October 
2007 for additional evidentiary development.  Such 
development has taken place and appellate review may now 
proceed.  

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in Cleveland, Ohio 
in May 2007.  A written transcript of that hearing has been 
prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

The Veteran's back disorder did not manifest during, or as a 
result of, the Veteran's military service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a back 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in September 2004 that fully addressed 
all notice elements listed above and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Even though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of that claim in a letter dated March 2006, the 
claim was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim because there is no evidence to satisfy 
the second and third McLendon criteria discussed above.  
Specifically, there is no medical evidence suggesting that 
the Veteran suffered a chronic back injury during his 
military service or that his current back disorder is 
etiologically related to the Veteran's military service.  
Therefore, a medical examination would serve no useful 
purpose in this case, since the requirement of an in-service 
disease or injury to establish a service connection claim 
cannot be met upon additional examination.  The Veteran was 
not prejudiced by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records and personnel records.  Also, VA has 
incorporated copies of the Veteran's private medical records 
and his Social Security Administration (SSA) records into the 
record of evidence.  Significantly, neither the Veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for chronic disorders, 
such as arthritis, when manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for a back disorder.  However, the preponderance 
of the evidence of record demonstrates that the Veteran's 
current back disorder is not related to his military service.  
As such, service connection is not warranted.  

The Veteran's service medical records and personnel records 
are silent regarding any complaints of back pain.  According 
to the Veteran's pre-enlistment examination of May 1963, the 
Veteran's spine and other musculoskeletal system were normal.  
The Veteran was noted to have a preexisting surgical scar on 
the left hip.  Specifically, the Veteran alleges that his 
back was injured during training exercises while in basic 
training.  There is no indication in the Veteran's service 
medical records that he sought treatment for back pain at 
this time.  Significantly, the Veteran denied having, or ever 
having had, bone, joint or other deformity during his 
September 1965 separation examination and reported that his 
health was "good."  The military examiner also found the 
Veteran's spine and other musculoskeletal system to be normal 
upon separation and no defects or diagnoses were noted.  
Therefore, the Veteran's service medical records do not 
suggest that the Veteran had a chronic back disorder during 
military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service medical records do not suggest 
that he has had a chronic back disorder since military 
service.  The first evidence of record referencing a back 
disorder is dated September 1997.  According to private 
reports signed by a physical therapist with the initials 
M.M., the Veteran was seen with complaints of back pain.  The 
Veteran reported having a lifting injury 20 years earlier and 
having problems ever since.  No reference was made to an 
injury during military service.  

The record also contains a private abdominal X-ray from 
February 1998.  According to the radiologist, there were 
degenerative changes of the lower lumbar spine.  In July 
1998, the Veteran had back surgery for the removal of L2-3 
herniated nucleus pulposus and free fragment of disk with a 
microdiskectomy.  The surgeon noted that the Veteran had been 
experiencing pain in several joints, including his back, and 
that the Veteran had hip surgery in 1963 and 1982 with a 
recent dramatic increase in pain.  The report also indicates 
that the Veteran injured his back in 1972 and 1997.  There is 
no reference to the Veteran's military service.  

Finally, the Veteran's Social Security Administration (SSA) 
records contain a letter dated July 1998 prepared by a 
private physician with the initials G.T.  According to Dr. T, 
the Veteran had been treated in his office since 1990 for low 
back pain, chronic kidney disease, and chronic venous stasis 
disease of the lower extremities.  Dr. T did not suggest that 
the Veteran's back pain began during military service or that 
his symptoms had been chronic since military service.  

Based on the above evidence, the Board concludes that service 
connection is not warranted for a back disorder.  The first 
medical evidence of record of treatment for a back condition 
is from 1997.  The letter from Dr. T does suggest that the 
Veteran has been treated since 1990, but there are no records 
corresponding to treatment before 1997.  When considering 
whether or not to grant a claim for service connection, the 
Board may take into consideration the passage of a lengthy 
period of time in which the Veteran did not complain of the 
disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence).  In this case, the absence of any medical evidence 
of treatment for at least 25 years after separation from 
service tends to establish that there has been no continuity 
of symptomatology relating to the Veteran's back disorder 
since service.  

The Board recognizes that the Veteran reported treatment 
since 1965 for his back disorder.  However, there is no 
medical evidence of record to support this claim.  The 
Veteran also reported being treated by Dr. G.T. since 1980 in 
his original claim.  However, according to the July 1998 
letter from Dr. T, the Veteran had only been under his care 
since 1990.  Therefore, the evidence does not demonstrate 
that the Veteran has been treated for a back disorder since 
1965.  

The Board has also considered the lay testimony offered by 
the Veteran in support of his claim.  The Veteran testified 
during his November 2005 decision review officer (DRO) 
hearing and in his May 2007 Board hearing that he sought 
medical treatment for a back injury during service in 1963.  
However, there is no medical evidence of such treatment.  
Further, there is no medical evidence of a diagnosis for a 
back disorder until, at the earliest, 1990.  While the 
Veteran may believe that his current back pain is related to 
his military service and even if the Board conceded that he 
injured his back while in the military, as a layperson, he is 
not capable of opining on matters requiring medical 
knowledge, such as the etiology of his current back 
disability.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Therefore, the Veteran's opinions regarding 
etiology are not sufficiently credible to outweigh the lack 
of medical evidence of an in-service injury or the lack of 
chronicity of symptomatology.  

Additionally, the Veteran reported suffering a back injury 
some 20 years earlier when lifting during his September 1997 
physical therapy.  There is also private medical evidence 
from July 1998 suggesting that the Veteran injured his back 
in 1972 and 1997.  Since this evidence suggests that the 
Veteran's back disorder began after service, it tends to 
suggest that the Veteran's current back complaints are not 
related to an incident that allegedly occurred during 
military service.  

Finally, the Veteran argued during his May 2007 Board hearing 
that he was discouraged from seeking medical treatment during 
military service because he was initially punished for going 
to sick call in 1963 when injuring his back.  While the Board 
has considered this argument, it does not find it to be 
persuasive to establish that his current back disability is 
related to service, for the reasons set out above.  There is 
no evidence, aside from the Veteran's own testimony, of any 
complaints of back pain until the 1990s.  Despite the 
Veteran's asserted reasons for not seeking treatment during 
his military service, this does not account for the 
statements made by the Veteran at the time of separation or, 
significantly, the lack of treatment for at least 25 years 
after separation.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a back disorder must be denied.


ORDER

Entitlement to service connection for a back disorder is 
denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


